       Case 1:20-cv-01922-LGS-SDA Document 87 Filed 01/25/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 S.J., individually and on behalf of K.H.,                     :
                                              Plaintiff,       :
                                                               :
                            -against-                          :     20 Civ. 1922 (LGS)
                                                               :
                                                               :           ORDER
 NEW YORK CITY DEPARTMENT OF                                   :
 EDUCATION,                                                    :
                                              Defendant. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by the Opinion and Order dated January 12, 2021 (the “Opinion”), the Court

adopted as modified the October 3, 2020, Report and Recommendation (the “Report”) and

awarded Plaintiff attorneys’ fees in the amount of $30,728.00 and costs in the amount of

$582.76, for a total of $31,310.76 plus post-judgment interest calculated at the applicable

statutory rate. Following the Opinion, Plaintiff submitted an invoice for fees associated with

preparing objections to the Report, along with supportive billing records (Dkt. No. 84),

requesting an additional $2,934.00 based on the reasonable hourly rates as previously determined

in the Opinion. Defendant was directed to state its objections, if any, to modifying the award to

include the additional amount requested (Dkt. No. 85). Defendant filed its objections stating that

Plaintiff’s request for compensation should be substantially reduced if not denied in its entirety

(Dkt. No. 86);

        WHEREAS, as explained in the Opinion, courts may exercise discretion to award fees for

hours that are not “excessive, redundant, or otherwise unnecessary” in light of the litigation. Cf.

Hensley v. Eckerhart, 461 U.S. 424, 434 (1983); accord C.B. v. New York City Dep’t of

Education, 2019 WL 3162177, at *9 (S.D.N.Y. 2019). The “essential goal in shifting fees . . . is

to do rough justice.” Fox v. Vice, 563 U.S. 826, 838 (2011). The determination of fees “should
          Case 1:20-cv-01922-LGS-SDA Document 87 Filed 01/25/21 Page 2 of 3




   not result in a second major litigation.” Id. “If the fee claims are exorbitant or the time devoted

   to presenting them is unnecessarily high, the judge may refuse further compensation or grant it

   sparingly.” Gagne v. Maher, 594 F.2d 336, 344 (2d Cir. 1979), aff’d, 448 U.S. 122 (1980);

   accord O.R. v. New York City Dept. of Educ., 340 F. Supp. 3d 357, 371 (S.D.N.Y. 2018). “[A]

   district court may exercise its discretion and use a percentage deduction as a practical means of

   trimming fat from a fee application.” McDonald ex rel. Prendergast v. Pension Plan of the

   NYSA-ILA Pension Tr. Fund, 450 F.3d 91, 96 (2d. Cir. 2006); accord M.D. v. New York City

   Dept. of Educ., No. 17 Civ. 2417, 2018 WL 4386086, at *4 (S.D.N.Y. Sept. 14, 2018). In the

   Opinion, the Court adopted the Report’s recommendation to apply a fifty-percent reduction to

   attorney hours billed to the instant federal litigation for fees;

           WHEREAS, in view of the federal fee litigation history, the total fees-on-fees requested

   is both “exorbitant” and the “time devoted” was “unnecessarily high.” Per the Opinion, Plaintiff

   was awarded attorneys’ fees in connection with the federal court litigation of $16,833.50, as

   compared to the fee award of $13,894.50 in connection with the underlying administrative

   proceeding. The same fifty-percent reduction shall apply to the hours requested in connection

   with preparing objections to the Report. Additionally, the time billed by Andrew Cuddy and

   Benjamin Kopp on January 13, 2021, in connection with a potential appeal -- 0.3 hours each -- is

   not credited. Accordingly, Plaintiff is awarded fees associated with preparing objections to the

   Report, based on the below calculation.

         Biller (Rate)                                  Hours                                Total
Andrew Cuddy ($360.00/hr.)             1.90 hours – 0.30 hours = 1.60 hours        $288.00
                                       1.60 hours x 50% = 0.8 hours
Benjamin Kopp ($200.00/hr)             10.80 hours – 0.30 hours = 10.50 hours      $1,050.00
                                       10.50 hours x 50% = 5.25 hours
Shobna Cuddy ($125.00)                 0.4 hours                                   $50.00
                                                                          Total    $1,388.00

   It is hereby

                                                       2
         Case 1:20-cv-01922-LGS-SDA Document 87 Filed 01/25/21 Page 3 of 3




         ORDERED that the award granted in the January 21, 2021, Opinion and Order is

modified to include an additional $1,388.00 in attorneys’ fees for the time billed in connection

with the Report. For clarity, Plaintiff is awarded attorneys’ fees in the amount of $32,116.00 and

costs in the amount of $582.76, for a total award of $32,698.76 plus post-judgment interest

calculated at the applicable statutory rate.

         The Clerk of Court is respectfully directed to enter judgment in favor of Plaintiff as

above.

Dated: January 25, 2021
       New York, New York




                                                   3
